Citation Nr: 0909972	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  02-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to June 28, 2000, and 20 percent from June 28, 2000, to 
May 25, 2004, for degenerative arthritis of the left knee, 
status post medial meniscectomy.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals, status post medial meniscectomy, left knee, from 
May 25, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis, left knee, from May 25, 2004.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2001 and February 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In April 2004, the Board remanded the Veteran's claim of 
entitlement to an increased evaluation for his left knee 
disorder for additional development.  The Board later denied 
the claim in a March 2006 decision, and the Veteran appealed 
the issue to the U.S. Court of Appeals for Veterans Claims 
(Court).  While the case was pending at the Court, the 
Veteran's representative and the VA Office of the General 
Counsel filed a Joint Motion to vacate the Board's decision 
and remand the Veteran's claim for readjudication.  In a July 
2007 Order, the Court granted the Joint Motion, vacated the 
Board's March 2006 decision, and remanded the case to the 
Board for readjudication.  In a December 2007 decision, the 
Board remanded the case to the RO for development consistent 
with the Joint Motion. 

In a November 2008 rating decision, the RO assigned separate 
ratings for residuals, status post medial meniscectomy, left 
knee (20 percent), and degenerative arthritis, left knee (10 
percent), both from May 25, 2004.  The requested development 
has been completed, and the issue of an increased rating for 
the Veteran's left knee is now properly before the Board for 
appellate consideration.

The issue of service connection for PTSD is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  Prior to June 28, 2000, the Veteran's degenerative 
arthritis of the left knee, status post medial meniscectomy, 
was characterized by pain.

2.  From June 28, 2000, to May 25, 2004, the Veteran's 
degenerative arthritis of the left knee, status post medial 
meniscectomy, was characterized by mild effusion, flexion to 
110 degrees, and crepitus throughout the range of motion.

3.  From May 25, 2004, the Veteran's residuals, status post 
medial meniscectomy, left knee, and degenerative arthritis, 
left knee, have been characterized by three compartment 
crepitus, moderate lateral instability, and flexion to 45 
degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent prior to June 28, 2000, and 20 percent from June 28, 
2000, to May 25, 2004, for degenerative arthritis of the left 
knee, status post medial meniscectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5003, 5256-
5263 (2008).

2.  The schedular criteria for an evaluation in excess of 20 
percent from May 25, 2004 for residuals, status post medial 
meniscectomy, left knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.71a, DCs 5003, 5256-5263 (2008).

3.  The schedular criteria for an evaluation in excess of 10 
percent from May 25, 2004 for 10 percent for degenerative 
arthritis, left knee have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, 
DCs 5003, 5256-5263 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In May 2004 VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2001 rating 
decision, March 2002 SOC, June 2002 SSOC, April 2005 SSOC, 
and November 2008 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
60-day periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  Since the 
claim for an increased rating is being denied, no new 
effective date will be assigned, so that issue is moot.  The 
VCAA duty to notify was partially satisfied in a July 2008 
letter with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that any 
notice errors did not affect the essential fairness of the 
adjudication because the letters, rating decision, and SOCs 
discussed above, together with the substantial development of 
the Veteran's claim before and after providing notice, 
rendered the notice and timing errors non-prejudicial.  In 
this regard, the Board notes that, while the VCAA letters did 
not specifically conform to the requirements provided in 
Vazquez-Flores, supra, the Veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5256, provides ratings for 
ankylosis of the knee.  Favorable ankylosis of the knee, with 
angle in full extension, or in slight flexion between zero 
degrees and 10 degrees, is rated 30 percent disabling.  
Unfavorable ankylosis of the knee, in flexion between 10 
degrees and 20 degrees, is to be rated 40 percent disabling; 
unfavorable ankylosis of the knee, in flexion between 20 
degrees and 45 degrees, is rated 50 percent disabling; 
extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more, is to be rated 60 percent disabling.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under DC 5003 and instability of a knee under DC 5257.  See 
VAOPGCPREC 23-97.  When X-ray findings of arthritis are 
present and a veteran's knee disability is rated under DC 
5257, the veteran would be entitled to a separate compensable 
rating under DC 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, and DC 5259 
provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic. 

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint). 

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 


When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), we are required to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain alone.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

III.  Factual Background and Analysis

VA outpatient records from June 28, 2000, show that the 
Veteran complained of knee pain.  November 2000 VA outpatient 
treatment notes indicate that he underwent reconstructive 
surgery of the left knee in 1968 and that he had experienced 
continuing knee pain since then.

The Veteran had a VA examination in February 2001 at which it 
was noted that he did not use crutches, braces, canes, or 
other assistive devices.  He had reported 

intermittent symptoms since service that gradually increased 
with time and had pain along the medial aspect of the knee 
with intermittent swelling.  He had difficulty with prolonged 
standing, bending, stooping, or kneeling and had been told 
that at some point in the future he would need a total knee 
replacement.

On clinical evaluation,  the Veteran had a slightly antalgic 
gait on the left.  Range of motion testing on the knee 
revealed a lack of 5 degrees of full extension and flexion to 
120 degrees.  He had some valgus pseudo-laxity with 
tenderness to palpation along the medial joint line and no 
obvious instability on anterior or posterior drawer test, or 
the anterior Lachman test.  There was some swelling along the 
medial collateral ligament region and a well-healed, curved 
incision along the medial aspect of the knee.  There was 
moderate crepitation and mild effusion.  X-rays showed medial 
compartment arthritis of a moderate to severe degree, and the 
examiner's impression was degenerative joint disease of the 
left knee, moderately to severely symptomatic.

January 2002 private treatment records show that the Veteran 
complained of left knee pain.  He was unable to bend his 
knees or squat, and he said that after his in-service knee 
injury and surgery he had never had the same ability to use 
his leg.  He said the leg pain was getting worse and that he 
had popping and grinding in the knee, swelling with prolonged 
use, and occasional giving way.  On examination, he had some 
mild effusion of the left knee and a limited range of motion 
with flexion to 110 degrees.  He had some terminal loss of 
extension, crepitus throughout the knee range of motion, and 
joint line tenderness bilaterally.  Although McMurray's 
maneuver caused pain, no true McMurray's test abnormality was 
noted.  Varus-valgus stress, anterior posterior drawer, and 
Lachman's tests were negative, and 
X-rays revealed significant degenerative joint disease of the 
knee.  The treating physician's assessment was that the 
Veteran was status post injury to his knee, which had left 
him with a significantly degenerative left knee with loss of 
motion and a severe loss of joint space.  She felt that as a 
result of his knee, his leg strength was weakened and he was 
left with some trochanteric bursitis.


On May 25, 2004, the Veteran underwent another VA 
examination, at which he complained of pain and swelling in 
his left knee.  On examination, there was slight atrophy in 
the left thigh, a range of motion of 0 to 140 degrees 
flexion, and marked crepitation of the patella with pain and 
tenderness of the facets.  The patella was very loose and 
could almost be dislocated from the groove.  In addition, he 
had a slight limp, there was tenderness of the medial and 
lateral joint line, the ligaments were stable, and the 
McMurray test was negative.  X-rays showed mild degenerative 
joint disease bilaterally in the form of bony spur formations 
involving the tibia spines.  The examiner diagnosed with 
postoperative reconstruction of the left knee and 
degenerative joint disease of the left knee.

At June 2004 private treatment, examination of the knee 
showed mild swelling, three compartment crepitus, generalized 
tenderness, a long medial scar, and +2 medial laxity.  X-rays 
of the knees showed osteoarthritis, worse on the left, and 
the Veteran was taking anti-inflammatory medication on a 
daily basis.

In February 2008 the Veteran underwent another VA examination 
at which it was noted that his left knee had gotten 
progressively worse since the initial injury.  He needed to 
use a brace or cane for walking, could stand for up to one 
hour, and was unable to walk for more then a few yards.  His 
left knee would give way and was unstable.  There were 
dislocation or subluxation episodes several times a week, 
locking episodes weekly, constant effusion, and inflammation.  
On examination, there was evidence of abnormal weight 
bearing, an abnormal shoe wear pattern, flexion from 0 to 45 
degrees with pain beginning at 20 degrees, and a passive 
range of motion of 20 to 45 degrees.  The examiner summarized 
the condition as bony joint enlargement, crepitus, deformity, 
edema, tenderness, painful movement, weakness, and guarding 
of movement.  X-rays showed diffuse demineralization, 
degenerative changes with narrowing of the medial and 
patellofemoral joint compartments and spurs in the 
patellofemoral joint compartments and at the level of the 
tibial spines.  There was evidence of thickening of the 
intrapatellar soft tissues, which, along with patella alta, 
suggested prior injury to the patellar tendon.  


The Veteran was diagnosed with severe degenerative joint 
disease of the left knee, and the examiner opined that this 
would have significant occupational effects including 
decreased mobility, problems with lifting and carrying, a 
lack of stamina, weakness or fatigue, and decreased strength.  
As for activities of daily living, the examiner opined that 
the Veteran's knee prevents exercise, sports, and recreation, 
causes severe interference with chores and shopping, moderate 
limitations on traveling, bathing, dressing, and toileting, 
and mild limitations on grooming.

In a June 2008 examination report addendum the examiner wrote 
that the Veteran had medial laxity 1-2+.  The examiner wrote 
in an October 2008 addendum that there was medial collateral 
ligament laxity of +2 in the left knee, and he noted that 
laxity and instability are the same thing.  The examiner 
further noted that, at the February 2008 examination, the 
Veteran had refused to allow a severe stress evaluation to 
determine the extent of laxity of the medial collateral 
ligament due to severe pain.  The examiner wrote that if the 
left knee would be dislocated from the groove, this would 
indicate that the anterior cruciate ligament is also torn.  
He further indicated that this type of knee disorder cannot 
heal back to its original state without surgery, and may not 
be fully corrected with surgery.  Therefore, he opined that 
the Veteran's left knee would get progressively worse.

Prior to June 28, 2000, the Veteran's knee was rated as 10 
percent disabling under DC 5003.  A higher rating of 20 
percent was not available under DC 5003 because there was not 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  The record does not show that he has had 
ankylosis of the knee, and therefore a higher rating is not 
available under DC 5256.  An evaluation of 20 percent was not 
available under DC 5257 or DC 5258 because there was not 
medical evidence showing moderate recurrent subluxation or 
lateral instability, or cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  Since 10 percent is the highest evaluation 
available under DC 5259, it will not be considered.  There is 
no evidence that flexion of his leg was limited to 30 
degrees, or that the extension of his left knee was limited 
to 15 degrees, and therefore a higher rating is not available 
under DC 5260 or DC 5261.  The Board thus finds that prior 
June 28, 2000, a preponderance of the evidence is against the 
Veteran's claim and an increase beyond 10 percent for his 
left knee disability is not warranted.

From June 28, 2000, to May 25, 2004, the Veteran's left knee 
was rated as 20 percent disabling under DC 5003.  The Board 
notes that at private January 2002 treatment the McMurray's 
maneuver caused pain, but no true McMurray's test abnormality 
was noted, and the varus-valgus stress, anterior posterior 
drawer, and Lachman tests were negative.  An evaluation of 30 
percent was not available under DC 5257, because there was no 
medical evidence of severe recurrent subluxation or lateral 
instability.  At the February 2001 VA examination the Veteran 
was found to have some valgus pseudo-laxity.  Since 20 
percent is the highest evaluation available under DC 5258 and 
10 percent is the highest available under DC 5259, they will 
not be considered.  There is no evidence that his flexion was 
limited to 15 degrees or that the extension of the left knee 
was limited to 20 degrees, and therefore a higher rating is 
not available under DC 5260 or DC5261.  At the February 2001 
VA examination he had extension up to 5 degrees of a full 
range and had flexion to 120 degrees.  In addition, at 
January 2002 private treatment he had flexion to 110 degrees.  
The Board thus finds that from June 28, 2000, to May 25, 
2004, a preponderance of the evidence is against the 
Veteran's claim and an increase beyond 20 percent for his 
left knee disability is not warranted.  

Overall, the severity of the Veteran's left knee symptoms 
prior to May 25, 2004, did not warrant separate ratings.  In 
reaching this conclusion, the Veteran's pain, swelling, 
weakness, and excess fatigability have been considered.  See 
38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  Although the 
February 2001 VA examination and January 2002 private 
treatment show that the Veteran had pain in his left knee and 
some limitation of motion, the Board finds that his symptoms 
were contemplated in the 20 percent rating.

At the Veteran's May 25, 2004, VA examination his left 
patella was very loose and could almost be dislocated from 
the groove.  In addition, there was marked crepitation of the 
patella with pain and tenderness of the facets.  Therefore, 
as of May 25, 2004, the Veteran has been assigned separate 
evaluations of 20 percent for residuals, status post medial 
meniscectomy under DC 5258 and 10 percent for degenerative 
arthritis, left knee under DC 5003.  The Board is unable to 
assign a 20 percent rating under DC 5003 because there is no 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  A rating in excess of 20 percent is not 
available under DC 5258.  

In view of the foregoing, the Board finds that from May 25, 
2004, a rating in excess of 20 percent for the Veteran's 
status post medial meniscectomy of the left knee is not 
warranted.  Under DC 5257, a 30 percent evaluation is 
assigned for recurrent subluxatoin or lateral instability.  
The veteran's subluxation and lateral instability have been 
contemplated in the separate 20 percent and 10 percent 
ratings he has been assigned by the RO, and therefore a 
separate rating is not available under DC 5257.  See 
38 C.F.R. § 4.14 (evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited).  An evaluation in excess of 20 percent is not 
available under DC 5258. 

At the Veteran's May 2004 VA examination his left knee had a 
range of motion of 0 to 140 degrees flexion and at his 
February 2008 examination he had flexion from 0 to 45 
degrees.  Therefore, he does not qualify for a higher rating 
under DC 5260.  In addition, the record does not indicate 
that he has extension limited to 20 degrees, and therefore he 
does not qualify for a higher rating under DC 5261.  Since 
May 25, 2004, the overall disability picture of the left 
knee, including consideration of pain, swelling, weakness, 
and excess fatigability, does not warrant ratings in excess 
of the separate 20 percent and 10 percent evaluations he has 
currently been assigned.

The Board finds that an extraschedular evaluation is not for 
consideration, since the evidence does not show that the 
service-connected left knee disability presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The Veteran has not been frequently 
hospitalized due to his left knee disability, nor has that 
disability in and of itself markedly interfered with 
employment.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee, status post medial 
meniscectomy, prior to June 28, 2000, and in excess of 20 
percent from June 28, 2000, to May 25, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee from May 25, 2004, is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals, status post medial meniscectomy, left knee, from 
May 25, 2004, is denied.


REMAND

In the Veteran's September 2008 substantive appeal to the 
Board (on VA Form 9) with regard to his claim for service 
connection for PTSD, he requested to testify at a hearing in 
Washington, DC, before a Veterans Law Judge (VLJ).  See 38 
C.F.R. § 20.700.  In a separate form submitted with his Form 
9, the Veteran requested a videoconference hearing at the RO 
before a VLJ.

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear.  38 C.F.R. § 20.700

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing at the RO before a 
VLJ for his PTSD claim, as the docket 
permits.  A copy of the notice to the 
appellant of the scheduling of the hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


